Motion to Dismiss.
The opinion of the court was delivered by
Poché, J.
This litigation involves a discussion of the relative rights of the surviving wife and child of L. C. Jones in his succession.
Tlie provisional account of tutorship of the minor was opposed by the undertutor who urged numerous objections thereto, with a view to an increase of the account accruing to the minor.
By means of a supplemental account the tutrix corrected tlie greater part of the errors charged by the undertutor, and this appeal is taken from the judgment homologating the account as thus amended. It brings up but two points for discussion: the .contested right of the surviving widow to the proceeds of a crop hanging by the roots, on lands belonging to the community, and to the separate estate of tlie husband, at the time of his death, and her right to a credit for expenses incurred in the maintenance and education of the minor.
The motion to dismiss is grounded on the contention that after the filing of the supplemental account by the tutrix, making corrections which were accepted by the opponent by special written agreement of his counsel, the only matters remaining in contest or dispute for judicial investigation, did not reach an amount equal to the lower limit of our jurisdiction. But a reference to the pleadings shows that in this case the test of jurisdiction is not in the matter in dispute, but must be regulated by the amount of the fund to be distributed.
The account presented by the trutrix contains a statement of the proceeds of the sale of community and of separate property, of other succession and community assets, and of the debts paid by her, and it is, therefore, properly an account of administration of the succession and of the community, which she administered in her capacity of natural tutrix. Now as the amount of the fund which she thereby proposes to distribute exceeds the sum of two thousand dollars, this court is vested with jurisdiction' irrespective of tlie pecuniary amount of the matter *622really in dispute, after tlie amendment of tlie account of tlie tutrix. The motion to dismiss is therefore overruled.